Title: From Thomas Jefferson to Mary Willis Daingerfield, 5 April 1808
From: Jefferson, Thomas
To: Daingerfield, Mary Willis


                  
                     Madam 
                     
                     Washington Apr. 5. 08.
                  
                  I have this day remitted to the bank of Fredericksburg for the hire of your negroes & those of miss Sarah Dangerfield the last year the sum of five hundred & ninety Dollars, of which 239. D. are placed there in your name & subject to your order, and 351./590. D. in the name of miss Dangerfield & subject to her order, which will be paid accordingly without any special or further order from me. I pray you to accept the assurances of my high respect.
                  
                     Th: Jefferson 
                     
                  
               